 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarbon Corporation, in the unit found to be appropriate as theirrepresentative for the purpose of collective bargaining and that, pur-suant to Section 9 (a) ''of the Act, as amended, the said organizationis the exclusive representative of all the employees in such unit forthe purpose of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.MEMBERS MURDOCK and STYLES took no part in the consideration ofthe above Decision and Certification of Representatives.DANBURY&BETHEL GAS&ELECTRICLIGHTCo.andINTERNATIONALBROTHERHOODOF,ELECTRICALWORKERS, AFL, . PETITIONER.Ca3eNo. 2-RC-3231.May 17, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before D. J. Sullivan, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the,Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'Employer urges in its brief that evidence which was not introduced at the hearingbe considered at this time.Employer further asks,if the Board will not comply withthis request,that it may have an opportunity to present evidence at a supplementaryhearing.The evidence offered for consideration is to the effect that the Petitioner inthis proceeding entered into a contract in July 1950 with a New York utility ; that the'Petitioner in this proceeding and six of its locals entered into a contract with a Con-necticut utility ; and that in both of these contracts meter readers were included in aunit with operating employees.Assuming,arguendo,that this evidence is sufficient to establish that Petitioner hascontracts in which meter readers are included in a unit with operating employees,never-thelesswe shall,for reasons hereinafter stated,excludemeter readers from the unitfound appropriate herein.Accordingly,as the Employer's request for a supplementaryhearing would serve no useful purpose, the request is hereby denied.94 NLRB No. 100. DANBURY & BETHEL GAS Sc ELECTRIC LIGHT CO..6434.The appropriate unit :The Petitioner desires to be certified as the bargaining representa-tive of all electrical and' gas division employees at the Employer'sDanbury, 'Connecticut, plant, excluding office clerical employees,watchmen, guards, professional employees, and supervisors within themeaning of the Act.The only question at issue between the partieswith respect to the appropriate unit is whether meter readers shouldbe excluded.The Petitioner, over the objection of the Employer,wishes to exclude from the unit meter readers as clerical employees.The meter readers, who are under common supervision with book-keepers in the bookkeeping department, report to the Employer'sexecutive office 2 in the morning, depart for their different territorieswith their meter,books, enter electric and gas readings in the books,and return their books to the office in the afternoon.The Employermakes out bills for the services it renders based on these entries. Ifthe meter readers discover in the meters any condition which requiresattention, it is their responsibility to see that the information is con-veyed to the meter testers in the meter department for adjustment.Meter readers spend less than 25 percent of their time reporting con-ditions to the meter testers.Moreover, the meter readers do no workwith the tools or instruments used by the meter testers.Althoughon occasion the employees in question have been called upon to lenda hand with repairs in cases of emergency, ordinarily they do notengage in repair work or work with or under the same supervision asproduction and repair personnel.From the foregoing facts and upon the entire record, we find thatthe duties and interests of the meter readers are more closely alliedwith those of the office clerical employees excluded from the unit soughtherein; we shall exclude them.3We find that all electrical and gas division employees at the Em-ployer's Danbury, Connecticut, plant, excluding meter readers, officeclerical employees, watchmen, guards, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate forcollective bargaining purposes within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2The men who work in gas production or repair report to a differentbuilding.'Appalachian Electric Power Company,91NLRB 1376;The Connecticut PowerCompany,88 NLRB 653.